DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022, has been entered.
 
Status of Claims
2.	Applicant’s amendment filed 29 August 2022, has been entered.  Prior to the amendment, claims 10 and 12-25 were pending in the application.  After entry of the amendment, claims 10 and 12-25 remain pending; of these, claims 10 and 25 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 103
11.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al., U.S. Patent Application Publication No. 2003/0221685 (“Lang”) in view of Reischl U.S. Patent No. 3,191,909.
Lang discloses a flat chisel (see Figs. 2-5) having a central longitudinal axis “x” and a transverse axis perpendicular to the central longitudinal axis, the flat chisel including a shank 4 that is arranged along the central longitudinal axis.  The shank has a striking surface perpendicular to the longitudinal axis (see, e.g., the clamping shank/insertion end 5 in prior art Fig. 1 and the associated description in paragraph [0027]).  The flat chisel further has a blade-shaped working section (chisel head 3) with a cutting edge 20 running along the transverse axis (see, e.g., Fig. 2).  The cutting edge is configured to be saddle-shaped, as best shown in Fig. 2.  Lang discloses that the flat chisel is used to process stone or masonry (see paragraph [0002]); accordingly, the flat chisel is capable of being used to process mineral materials, as recited in claim 25.  Lang does not specifically disclose placing the saddle-shaped cutting edge against a steel reinforcement to split the steel reinforcement, as recited in claim 25.
In the same field of endeavor, Reischl discloses a flat chisel (see, e.g., Figs. 1-3) defining a longitudinal axis and a perpendicular transverse axis and including a shank 10 that is arranged along the longitudinal axis.  The shank has a striking surface perpendicular to the longitudinal axis (e.g., the surface at the end of the rearwardly  extending stem 30; see col. 2, lines 41-48) and a blade-shaped working section (head 11).  The blade-shaped working section includes a saddle-shaped cutting edge running along the transverse axis (e.g., the “sharp concavely curved cutting edge” within the notch 18; see col. 2, lines 26-28).  Reischl teaches placing the saddle-shaped cutting edge against a steel reinforcement (i.e., one of the spot welds 34; Fig. 2) to split the steel reinforcement (see Reischl col. 2, lines 49-51: “In FIG. 2 the device is shown separating the spot welds 34 of a spot weld seam securing together pieces of sheet metal 36 and 38”).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Reischl, to place the saddle-shaped cutting edge of Lang against a steel reinforcement, such as a spot weld, to split the steel reinforcement, in order to increase the versatility of the Lang chisel.

Allowable Subject Matter
Claims 10 and 12-24 are allowed.

Response to Arguments
Applicant’s arguments submitted with the response filed 29 August 2022, have been fully considered, as addressed below.
The rejections under 35 U.S.C. 112(b) advanced in the previous Office action have been withdrawn in view of applicant’s claim amendments and arguments.
The prior art claim rejections set forth in the previous Office action have been withdrawn in view of applicant’s claim amendments and arguments.  A new ground of rejection, however, is applied to reject independent claim 25 in the present Office action.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
21 October 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672